Case 0:19-cv-61942-BB Document 1-3 Entered on FLSD Docket 08/02/2019 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                            CASE NO.


 UNITED STATES OF AMERICA,

                Plaintiff,
 v.

 ONE 260-FOOT, 1,973-TON, STEEL-CARGO FREIGHTER,
 REGISTERED IN TANZANIA AND BUILT IN 1977, KNOWN AS
 “M/V DORIS T,” IDENTIFIED BYIMO NUMBER 7626748,
 OFFICIAL NUMBER 400335,CALL SIGN 5IM-730,
 AND ITS EQUIPMENT,

             Defendant.
 _____________________________________________/


                               WARRANT OF ARREST IN REM

 TO:    DEPARTMENT OF HOMELAND SECURITY
        FOR THE SOUTHERN DISTRICT OF FLORIDA
        OR ANY OTHER AUTHORIZED FEDERAL LAW ENFORCEMENT OFFICER


        WHEREAS, on August 2, 2019, the United States of America filed a Verified

 Complaint for Forfeiture In Rem against, 260-foot, 1,973-ton steel cargo freighter, registered in

 Tanzania and built in 1977, known as the “M/V Doris T,” identified by International Maritime

 Organization (“IMO”) number 7626748, official number 400335, call sign 5IM-730, and its

 equipment (fully described in the Complaint, hereinafter "the defendant property") for the

 violations of law enumerated in said Complaint;

        WHEREAS, according to said Complaint, the Defendant property is in the

 Government’s possession, custody or control; and




                                                  1
Case 0:19-cv-61942-BB Document 1-3 Entered on FLSD Docket 08/02/2019 Page 2 of 3



        WHEREAS, Supplemental Rule G(3)(B)(i) provides that “the clerk must issue a warrant

 to arrest the property if it is in the government’s possession, custody or control.”

        NOW THEREFORE, you are hereby commanded to take the defendant property into

 your possession for safe custody. If the character or situation of the defendant property is such

 that the taking of actual possession is impracticable, you shall execute this process by affixing a

 copy thereof to the defendant property in a conspicuous place and by leaving a copy of the

 Complaint and process with the person having possession.

        YOU ARE FURTHER commanded to cite and admonish the owner and/or possessor of

 the defendant property, and any person or firm known to claim any interest therein, (1) to file, no

 later than 35 days from the date notice of the Complaint and Warrant was sent, a Verified Claim

 in accordance with Rule G(5), of the Supplemental Rules for Admiralty or Maritime Claims and

 Asset Forfeiture Actions; (2) to file an answer or other responsive pleading to the Complaint, no

 later than twenty one [21] days after the filing of the Claim. The Verified Claim, Answer or

 responsive pleading must be filed with the Clerk of the Court, United States District Court, 299

 East Broward Blvd., Fort Lauderdale, FL 33301, and a copy of said Claim and Answer or

 responsive pleading must also be served upon the United States Attorney’s Office, 500 East

 Broward Blvd., Suite 700, Ft. Lauderdale, Florida 33394, Attention: Richard O.I. Brown, Assistant

 United States Attorney. The Claim must identify the specific property claimed, identify the

 claimant and state the claimant’s interest in the property and be signed by the claimant upon

 penalty of perjury; and that upon failure of the owner, possessor or any party claiming an interest

 in the defendant property to fully comply with Supplemental Rule G, the defendant property may

 be forfeited to the United States by default and without further notice or hearing.




                                                   2
Case 0:19-cv-61942-BB Document 1-3 Entered on FLSD Docket 08/02/2019 Page 3 of 3



         AND YOU ARE FURTHER commanded to make due and prompt return of this

 Warrant to this Court upon its execution.



                                               STEVEN M. LARIMORE, CLERK

                                               UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF FLORIDA



  DATED:___________                      BY:
                                               DEPUTY CLERK




 Copy to:
 AUSA Richard O.I. Brown (2 certified copies)




                                                3
